Title: From George Washington to Benjamin Lincoln, 31 August 1781
From: Washington, George
To: Lincoln, Benjamin


                        
                            D. Sir
                            Philadelphia 31st Augst 1781
                        
                        Since my Letter of this Morng—upon Consultation with Count Rochambeau, I find him inclined to march the
                            French Troops by Land from Trenton to Head of Elk—which will give a larger proportion of Craft for the American Stores
                            & Troops.
                        You will therefore, notwithstandg my preceedg Letter, after allotg a sufficient Number for the French Baggage
                            &ca (their Request is Six)—first put on Board the Water Craft such Heavy Stores, Baggage, Cloathg—Tools—Garrison
                            Carriages & such other Things as Colo. Lamb & you shall think proper, & then embark the Troops on
                            Board the Craft—& let them fall down the River to Christina Bridge as soon as possible—reserving only such Number
                            of Men as will be necessary to cross the Land with the Waggons & Baggage that will go on in that Way—&
                            sendg on to this Place the 200 Men requested this Morng.
                        Genl Knox has just mentioned to me that some Part at least of the Artillery Stores, with some of the
                            Artillery, had best pass by Land without any Change—as they are lightly loaded for the Purpose of easey Carriage—&
                            the shifting on Board Craft may occasion much Trouble & Delay—you will think on this Circumstance.
                        In Fordg the Waggons & Carriages particular Care must be taken that no Accident takes Place by miscrossing.
                        The Q.M.G. will direct what Number of Spare Waggons, covered & open, will be necessary to take along
                            to Christiana Bridge, for the Purpose of Transportation from thence to Head of Elk—these will also go on by Land. With
                            much Regard & Esteem I am D. Sir Your most Obedt Servant
                        
                            Go: Washington
                        
                        
                            the Q.M.G. will see the Boats comg on with Cortlandts Regt put into Repair, imediately on their Comg
                                up—these will take down the Regt that accompanies them—& perhaps some other matters.
                            Desire our A.Q.M.—to give all the Assistance in his Power to the French Troops—in
                                their Crossing the River—& in any other Circumstance in which they may Need his Aid.
                        

                    